          Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - -x                                    4/19/2021
 UNITED STATES OF AMERICA                  :     PROTECTIVE ORDER

              - v. -                       :     21 Cr. 215 (ER)

ERIC MALLEY,                               :

                       Defendant.          :

 - - - - - - - - - - - - - - - - -         x

     On the motion of the United States of America, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorney Elizabeth Hanft; and

with the consent of the defendant, by and through his counsel;

and for good cause shown:

     IT IS HEREBY ORDERED THAT:

     1.     Discovery material, including that produced pursuant to

Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, Brady v.

Maryland, and/or United States v. Giglio, and their progeny,

disclosed or produced by the Government in this action

(collectively, “Discovery Material”) that, among other things,

(i) contains personally identifiable information, including tax

information, account numbers, Social Security numbers, dates of

birth, home addresses, names of minors, personal email addresses,

and/or personal telephone numbers, and other financial

information; (ii) contains information related to medical or

mental health issues or evaluation, including that potentially
          Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 2 of 8



protected by the Health Insurance Portability and Accountability

Act; (iii) was obtained from electronic devices or accounts

belonging to third-parties; (iv) affects the privacy,

confidentiality, and business interests of individuals and

entities; and/or (v) would risk prejudicial pretrial publicity if

publicly disseminated, may be designated by the Government in

whole or in part as “Confidential Information.”

     2.     Confidential Information disclosed or produced to the

defendant or to his counsel, whether in paper or electronic form,

during the course of proceedings in this action, which will be so

identified either by stamping the documents or disc containing

such information or in transmittal correspondence or an index

accompanying such disclosure or production:

            a.    shall be used by the defendant, his counsel, or

Designated Persons to whom Confidential Information is described

or disclosed pursuant to paragraph 2(f) below only for purposes

of defending this action;

            b.    shall be kept in the sole possession of the

defendant, his counsel, or Designated Persons to whom

Confidential Information is described or disclosed pursuant to

paragraph 2(f) below;

            c.    shall be maintained by the defendant, his counsel,

and Designated Persons in such a manner as to assure its security

and confidentiality;
                                       2
       Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 3 of 8



          d.     shall not be copied or recorded by the defendant

other than for purposes of defending this action and with written

notice to his counsel;

          e.     shall not be described or disclosed in any form by

the defendant or his counsel except as set forth in paragraph

2(f) below;

          f.     may only be described or disclosed by the defendant

or his counsel to the following persons (hereinafter,

collectively, “Designated Persons”):

                i. investigative, legal, secretarial, clerical, or

                    paralegal personnel engaged by, or otherwise

                    acting at the direction of, the defendant’s

                    counsel in this action;

               ii. expert witnesses or investigators retained by

                    the defendant or on his behalf in connection

                    with defending this action; or

               iii. such other persons as hereafter may be

                    authorized by the Court upon written motion by

                    the defendant, after conferring with the

                    Government; and

          g.     shall be either (i) returned to the Government

following the conclusion of this action, including any appeals,

together with any and all copies thereof, or (ii) securely

destroyed together with any and all copies thereof, with the
                                 3
          Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 4 of 8



defendant’s counsel verifying in writing to the Government that

such destruction has taken place.

     3.     Discovery Material that contains other law enforcement

sensitive information, including that identifying or describing

witnesses or subjects, may be designated by the Government as

“Sensitive Information.”

     4.     Sensitive Information disclosed or produced to the

defendant or to his counsel, whether in paper or electronic form,

during the course of proceedings in this action, which will be so

identified either by stamping the documents or disc containing

such information or in transmittal correspondence or an index

accompanying such disclosure or production:

            a.    shall be used by the defendant, his counsel, or

Designated Persons to whom Sensitive Information is described or

disclosed pursuant to paragraph 4(d) below only for purposes of

defending this action;

            b.    shall be kept in the sole possession of the

defendant’s counsel;

            c.    shall be maintained by the defendant’s counsel in

such a manner as to assure its security and confidentiality;

            d.    may only be described or disclosed by the defendant

or his counsel to Designated Persons;

            e.    shall not be reviewed by the defendant or

Designated Persons outside the presence of the defendant’s
                                 4
          Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 5 of 8



counsel;

            f.     shall not be maintained, copied, photographed, or

otherwise recorded by the defendant or Designated Persons; and

            g.     shall be either (i) returned to the Government

following the conclusion of this action, including any appeals,

together with any and all copies thereof, or (ii) securely

destroyed together with any and all copies thereof, with the

defendant’s counsel verifying in writing to the Government that

such destruction has taken place.

     5.     The defendant’s counsel shall provide a copy of this

Order to Designated Persons to whom Confidential or Sensitive

Information is intended to be described or disclosed pursuant to

paragraphs 2(f) or 4(d) above, prior to such description or

disclosure.      If any such Designated Person does not agree in

writing to the provisions of this Order, Confidential or

Sensitive Information may not be described or disclosed to such

Designated Person.      Any Designated Person who receives or reviews

Confidential or Sensitive Information shall be subject to the

terms of this Order.

     6.     The Government may de-designate Confidential or

Sensitive Information, in whole or in part, at the request of the

defendant or otherwise.       Public filing by the Government of

Confidential or Sensitive Information shall constitute de-


                                       5
          Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 6 of 8



designation with respect to only those portions of such material

that are publicly filed, absent a contrary Order of the Court.

     7.     The provisions of this Order shall not be construed as

preventing the disclosure or use by the defendant or his counsel

of any information in any motion, hearing, trial, sentencing, or

other proceeding held in this action or to any judge or

magistrate of this Court for purposes of defending this action,

to the extent that (a) personally identifiable or otherwise

sensitive information is redacted in a public filing as required

by the rules governing publicly-filed documents in this district

and Federal Rule of Criminal Procedure 49.1, and (b) with respect

to any document designated as containing Confidential or

Sensitive Information that the defendant or his counsel intends

to file publicly or to specifically describe or excerpt in a

public filing, the defendant’s counsel must either (i) file the

document under seal, or (ii) provide reasonable notice to the

Government to permit the parties to confer on the proper

redaction, if any, of the publicly-filed version of the document.

If the parties are unable to reach agreement as to whether

redactions to the public filing are warranted, or the extent of

such redactions, the parties will seek Court resolution before

the document is publicly filed or specifically described or

excerpted in a public filing.


                                       6
          Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 7 of 8



     8.     The terms of this Order, other than the requirement to

comply with Federal Rule of Criminal Procedure 49.1 and the rules

governing publicly-filed documents in this district, do not apply

to any material or information that is lawfully obtained by the

defendant or his counsel independently of the Government’s

production, even if it is also contained in the Government’s

production, except that the defendant or his counsel may not

publicly identify or disseminate the names or photographs of

alleged victims or witnesses in this action absent order of the

Court.

     9.     Any disputes regarding the designation of Discovery

Material, or any other dispute concerning this Order, which

cannot be resolved among the parties after conferring, will be

brought to the Court for a ruling before any public disclosure

not permitted by this Order is made.




                                       7
          Case 1:21-cr-00215-ER Document 22 Filed 04/19/21 Page 8 of 8



       10.   The provisions of this Order shall not terminate at the

conclusion of this criminal prosecution and the Court will retain

jurisdiction to enforce this Order following termination of this

action.

       11.   This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.

Dated:       New York, New York
             April 1, 2021


AGREED AND CONSENTED TO:

                                    AUDREY STRAUSS
                                    UNITED STATES ATTORNEY

                              By:   ___/s/_____________________________
                                    Elizabeth Hanft
                                    Assistant U.S. Attorney


                                    ___________________________________
                                    ______
                                    __   ____
                                            _____
                                               ____
                                                  __
                                                   ___
                                                     ____
                                                        ____
                                                           __
                                    Kerry Lawrence, Esq.
                                    Counsel for Eric Malley


SO ORDERED:
Dated: April 19, 2021
       New York, New York
                                    ________________________________
                                     _____________
                                                _ ________
                                    THE
                                     HE HONORABLE EDGARDO RAMOS
                                    UNITED STATES DISTRICT JUDGE




                                       8
